DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              TRAVIS SLADE,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-822

                              [July 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. 15-013139CF10A.

   Mark S. Lowry of Lowry Legal, LLC, Fort Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.